UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7500


RICHARD T. MAYS,

                Plaintiff – Appellant,

          v.

KEITH   WHITENER,   Superintendent;  DANNY   FREEMAN,         Unit
Manager; TONI BANKS, Assistant Unit Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:14-cv-00268-FDW)


Submitted:   February 16, 2016          Decided:   February 23, 2016


Before KEENAN and     DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard T. Mays, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Richard    T.     Mays    appeals    the   district     court’s     order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Mays v. Whitener, No. 1:14-cv-00268-FDW

(W.D.N.C. Apr. 28, 2015).         We deny Mays’ motion for injunction,

and dispense    with    oral   argument   because    the   facts   and   legal

contentions    are   adequately    presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2